

116 S4646 IS: Unplug the Internet Kill Switch Act of 2020
U.S. Senate
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4646IN THE SENATE OF THE UNITED STATESSeptember 22, 2020Mr. Paul (for himself, Mr. Wyden, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo repeal certain war powers of the President under the Communications Act of 1934.1.Short titleThis Act may be cited as the Unplug the Internet Kill Switch Act of 2020.2.Presidential war powers under Communications Act of 1934(a)In generalSection 706 of the Communications Act of 1934 (47 U.S.C. 606) is amended—(1)by striking subsections (c) through (g); and(2)by redesignating subsection (h) as subsection (c).(b)Technical and conforming amendmentSection 309(h) of the Communications Act of 1934 (47 U.S.C. 309(h)) is amended—(1)by inserting and before (2); and(2)by striking Act; and all that follows and inserting Act..